          Case 1:21-cv-00164-DAD-JLT Document 23 Filed 08/26/21 Page 1 of 6


1
2
3
4
5
6
7                               UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9
10   MICHAEL CEBELL,                )                         1:21-CV-00164-DAD-JLT
                                    )
11              Plaintiff,          )                         SCHEDULING ORDER1 (Fed. R. Civ. P. 16)
12       v.                         )
                                    )                         Non-Dispositive and Dispositive Motion Deadlines:
13   UNUM LIFE INSURANCE COMPANY OF )                               Filing: 12/21/2021
                                    )                               Hearing: 2/1/2022
14   AMERICA,                       )
                                    )                         Settlement Conference:
15              Defendant.
                                    )                                2/15/2022 at 9:00 a.m.
16                                  )                                510 19th Street, Bakersfield, CA

17
18   I.      Magistrate Judge Consent:
19           Notice of Congested Docket and Court Policy of Trailing
20           Due to the District Judges’ heavy caseload, the adopted policy of the Fresno Division of the
21   Eastern District is to trail all civil cases. The parties are hereby notified that for a trial date set before a
22   District Judge, the parties will trail indefinitely behind any higher priority criminal or older civil case
23   set on the same date until a courtroom becomes available. The trial date will not be reset.
24           The Magistrate Judges’ availability is far more realistic and accommodating to parties than that
25   of the U.S. District Judges who carry the heaviest caseloads in the nation and who must prioritize
26
27
             1
28            The Court finds the information provided by the parties in their Amended Joint Scheduling Report
     (Doc. 20) sufficient to schedule the matter without a hearing. Thus, the scheduling conference set for
     August 27, 2021 is VACATED.
                                                          1
           Case 1:21-cv-00164-DAD-JLT Document 23 Filed 08/26/21 Page 2 of 6


1    criminal and older civil cases over more recently filed civil cases. A United States Magistrate Judge

2    may conduct trials, including entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of

3    Civil Procedure 73, and Local Rule 305. Any appeal from a judgment entered by a United States

4    Magistrate Judge is taken directly to the United States Court of Appeal for the Ninth Circuit.

5             The Fresno Division of the Eastern District of California, whenever possible, is utilizing United

6    States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant to the

7    Local Rules, Appendix A, such reassignments will be random, and the parties will receive no advance

8    notice before their case is reassigned to an Article III District Court Judge from outside of the Eastern

9    District of California.

10            Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

11   conduct all further proceedings, including trial. Within 10 days of the date of this order, the parties

12   SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

13   whether they will consent to the jurisdiction of the Magistrate Judge.

14   II.      Pre-Trial Motion Schedule

15            All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

16   than December 21, 20212 and heard on or before February 1, 2022. Discovery motions are heard

17   before Judge Thurston at the United States Courthouse in Bakersfield, California. For these hearings,

18   counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code 1652736,

19   provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the intent to

20   appear telephonically no later than five court days before the noticed hearing date. All other non-

21   dispositive hearings SHALL be set before Judge Drozd.

22            No motion to amend or stipulation to amend the case schedule will be entertained unless it

23   is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

24   discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

25   with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

26
27
              2
28             Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
     discovery of the dispute, but in no event later than 30 days after the expiration of the non-expert discovery
     deadline.
                                                         2
        Case 1:21-cv-00164-DAD-JLT Document 23 Filed 08/26/21 Page 3 of 6


1    agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

2    shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

3    obligation of the moving party to arrange and originate the conference call to the court. To schedule

4    this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

5    (661) 326-6620 or via email at SHall@caed.uscourts.gov. At least three days before the conference,

6    counsel SHALL file informal letter briefs detailing their positions. The briefs may not exceed 7 pages,

7    excluding exhibits. Counsel must comply with Local Rule 251 with respect to discovery disputes or

8    the motion will be denied without prejudice and dropped from the Court’s calendar.

9           All dispositive pre-trial motions shall be filed no later than December 21, 2021 and heard no

10   later than February 1, 2022, in Courtroom 5 at 9:30 a.m. before the Honorable Dale A. Drozd, United

11   States District Court Judge. In scheduling such motions, counsel shall comply with Fed. R. Civ. P. 56

12   and Local Rules 230 and 260.

13   III.   Motions for Summary Judgment or Summary Adjudication

14          At least 21 days before filing a motion for summary judgment or motion for summary

15   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

16   to be raised in the motion.

17          The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

18   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

19   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

20   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

21   expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

22          The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

23   statement of undisputed facts at least five days before the conference. The finalized joint statement of

24   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

25   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

26   statement of undisputed facts.

27          In the notice of motion, the moving party SHALL certify that the parties have met and

28   conferred as ordered above, or set forth a statement of good cause for the failure to meet and confer.


                                                        3
        Case 1:21-cv-00164-DAD-JLT Document 23 Filed 08/26/21 Page 4 of 6


1    Failure to comply may result in the motion being stricken.

2    IV.     Settlement Conference

3            A settlement conference is scheduled for February 15, 20223 at 9:00 a.m., located at 510 19th

4    Street, Bakersfield, California.

5            Unless otherwise permitted in advance by the Court, the attorneys who will try the case

6    shall appear at the Settlement Conference with the parties and the person or persons having full

7    authority to negotiate and settle the case on any reasonable terms4discussed at the conference.

8    Consideration of settlement is a serious matter that requires preparation prior to the settlement

9    conference. Set forth below are the procedures the Court will employ, absent good cause, in

10   conducting the conference.

11           At least 21 days before the settlement conference, Plaintiff SHALL submit to Defendant via

12   fax or e-mail, a written itemization of damages and a meaningful5 settlement demand which includes a

13   brief explanation of why such a settlement is appropriate. Thereafter, no later than 14 days before the

14   settlement conference, Defendant SHALL respond via fax or e-mail, with an acceptance of the offer or

15   with a meaningful counteroffer, which includes a brief explanation of why such a settlement is

16   appropriate. The parties SHALL continue to exchange counteroffers until it is no longer

17   productive.

18           If settlement is not achieved, each party SHALL attach copies of their settlement offers to

19   their Confidential Settlement Conference Statement, as described below. Copies of these documents

20   shall not be filed on the court docket.

21                    CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT

22
23           3
                Because the parties intend to engage in private mediation by the end of December, if they jointly
     agree that the settlement conference will not achieve a resolution, they may stipulate to vacate the
24   settlement conference. However, the parties must provide sufficient detail, rather than mere conclusions,
     why the settlement conference would not be productive.
25            4
                Insurance carriers, business organizations, and governmental bodies or agencies whose settlement
     agreements are subject to approval by legislative bodies, executive committees, boards of directors or the like
26   may be represented by a person whose recommendations about settlement are relied upon by the ultimate
     decision makers.
27            5
                “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the
     offering party. “Meaningful” does not include an offer which the offering party knows will not be acceptable
28   to the other party. If, however, the offering party is only willing to offer a settlement which it knows the other
     party will not accept, this should trigger a recognition the case is not in a settlement posture and the parties
     should confer about continuing the settlement conference via stipulation.
                                                            4
          Case 1:21-cv-00164-DAD-JLT Document 23 Filed 08/26/21 Page 5 of 6


1             At least five court days before the settlement conference, the parties shall submit, directly to

2    Judge Thurston's chambers by e-mail to JLTOrders@caed.uscourts.gov, a Confidential Settlement

3    Conference Statement. The statement should not be filed with the Clerk of the Court nor served on

4    any other party, although the parties may file a Notice of Lodging of Settlement Conference

5    Statement. Each statement shall be clearly marked "confidential" with the date and time of the

6    Settlement Conference indicated prominently thereon.

7             The Confidential Settlement Conference Statement shall include the following:

8             A.     A brief statement of the facts of the case.

9             B.     A brief statement of the claims and defenses, i.e., statutory or other grounds upon

10                   which the claims are founded; a forthright evaluation of the parties' likelihood of

11                   prevailing on the claims and defenses; and a description of the major issues in dispute.

12            C.     A summary of the proceedings to date.

13            D.     An estimate of the cost and time to be expended for further discovery, pretrial and

14   trial.

15            E.     The relief sought.

16            F.     The party's position on settlement, including present demands and offers and a history

17                   of past settlement discussions, offers and demands.

18   V.       Request for Bifurcation, Appointment of Special Master, or other

19            Techniques to Shorten Trial

20            Not applicable at this time.

21   VI.      Related Matters Pending

22            There are no pending related matters.

23   VII.     Compliance with Federal Procedure

24            All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

25   and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

26   amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

27   handle its increasing case load and sanctions will be imposed for failure to follow both the Federal

28   Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.


                                                        5
        Case 1:21-cv-00164-DAD-JLT Document 23 Filed 08/26/21 Page 6 of 6


1    VIII. Effect of this Order

2           The foregoing order represents the best estimate of the court and counsel as to the agenda most

3    suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

4    parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

5    to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

6    subsequent status conference.

7           The dates set in this order are firm and will not be modified absent a showing of good

8    cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

9    contained herein will not be considered unless they are accompanied by affidavits or declarations,

10   and where appropriate attached exhibits, which establish good cause for granting the relief

11   requested.

12          Failure to comply with this order may result in the imposition of sanctions.

13
14   IT IS SO ORDERED.

15      Dated:     August 25, 2021                                _ /s/ Jennifer L. Thurston
16                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28


                                                         6
